NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                           July 16, 2015

      Hon. Tracy J. Willi                         Hon. Robert Anderson
      Bankston & Richardson                       Anderson, Lehrman, Barre & Maraist, LLP
      400 West 15th Street, Suite 710             Gaslight Square
      Austin, TX 78701                            1001 3rd Street, Suite 1
      * DELIVERED VIA E-MAIL *                    Corpus Christi, TX 78404
                                                  * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00158-CV
      Tr.Ct.No. S-13-5317CV-B
      Style:    Melissa Marie Garcia v. David R. De Jesus


             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: 156th District Court (DELIVERED VIA E-MAIL)
           Hon. Laura M. Miller, San Patricio County District Clerk (DELIVERED VIA E-
           MAIL)